DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 13-16 & 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viner (US 2015/0349310 A1).
Regarding claims 1, 3-6, 8-10 & 13, Viner teaches a solid electrolyte composition ([0071]):		a polymer (A) such as PEO having a mass average molecular weight of 5,000 or more ([0121], [0123] & [0202]);											a compound (B) including a compound (B1) such as the first compound illustrated in [0106] (Molecular weight of 202 g/mol) having two or more polymerization reactive groups such as vinyl groups and a compound (B2) such as the first compound illustrated in [0088] (Molecular weight of 182 g/mol) having two or more polymerization reactive groups such as sulfanyl groups; wherein the thiol groups can undergo a chain polymerization reaction with the vinyl groups and wherein a ratio of a molecular weight to the number of the polymerization reactive groups is 230 or less ([0078]-[0080]) 	
an electrolyte salt (C) comprising a lithium salt ([0121]-[0122]);					a solvent (G) ([0115]-[0116]).
Regarding claims 14 & 18-20, Viner teaches an all solid-state secondary battery comprising: a sulfur positive electrode active material layer, a lithium metal negative electrode active material layer and a solid electrolyte between the positive and negative electrode active material layers, wherein the solid electrolyte is a layer or sheet constituted of the solid electrolyte composition of claim 1 ([0071], [0125], [0145] & [0160]).  
Regarding claim 15, Viner teaches the solid electrolyte-containing sheet of claim 14 comprising the polymer (A), the electrolyte salt (C) and a reactant (i.e thiol-ene polymer) of the compound (B) formed by a polymerization reaction of B1 and B2 ([0059], [0073] & [0078]). It is noted that the instant specification describes the claimed reactant being “formed by a polymerization reaction of a part of the compound (B)” ([0059]).
Regarding claim 16, Viner teaches the solid electrolyte containing sheet according to claim 14 but is silent as to wherein a transmittance of light having a wavelength of 800 nm being 80% or less. However, Viner teaches a solid electrolyte composition having the same composition as claimed in instant claims 1, 3-6 & 8-9. Accordingly, one of ordinary skill in the art would expect the solid electrolyte composition to possess the same properties (i.e a transmittance of light having a wavelength of 800 nm being 80% or less). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See MPEP 2112.01 II. 
Regarding claims 21-22, Viner teaches a method for manufacturing an all solid-state secondary battery, wherein the all solid-state secondary battery is manufactured by, in part, forming a film of the solid electrolyte composition according to claim 1 ([0071], [0125], [0145] & [0160]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US 2015/0349310 A1).
Regarding claim 2, Viner teaches the solid electrolyte composition of claim 1, wherein a content of the polymer (A) is 10 wt% ([0202]) and a content of the compound (B) is 5 wt% to 50 wt% ([0210]) such that a mass ratio of A to B is 1:0.5 to 5 which overlaps with the presently claimed range.
Regarding claim 7, Viner teaches the solid electrolyte composition of claim 6, wherein a content of the polymer (A) is 10 wt% ([0202]), a content of the compound (B) is 5 wt% to 50 wt%, wherein contents of B1 and B2 are each 2.5 wt% to 25 wt% (when a content ratio of B1 to B2 is 1:1 ([0081]) although a ratio of 1:1 to 1:5 is broadly taught), a content of the electrolyte (C) is 5 wt% to 10 wt% ([0210]) such that a resulting mass ratio of A:B1:C:B2 is 1:0.25 to 2.5:0.5 to 1:0.25 to 2.5 which overlaps with the presently claimed mass ratio.  
Regarding claim 17, Viner teaches the solid electrolyte-containing sheet of claim 14, wherein a solid content of the solid electrolyte composition can range from 20 wt% to 80 wt% wherein a corresponding content of the solvent (i.e volatile component which is later evaporated by drying) is 20 wt% to 80 wt% ([0212]). Thus, when a solid content of the solid electrolyte composition is 80 wt%, the resulting solid electrolyte containing sheet comprises 20 wt% or less of the volatile component which overlaps with the presently claimed range. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US 2015/0349310 A1) in view of Mochizuki (WO 2015/115561 A1, and hereinafter using, as a translation, corresponding US 2016/0336613 A1).
Regarding claims 11-12, Viner teaches the solid electrolyte composition of claim 1 but is
silent as to further comprising an inorganic solid electrolyte (F) (claim 11) and further comprising an active material (G) (claim 12).
Mochizuki teaches an all solid-state battery comprising a positive electrode layer, a
negative electrode layer and a solid electrolyte layer separating the positive and negative
electrode layers, wherein a solid electrolyte composition comprising monomer for forming a
crosslinked polymer, a polymerization initiator, and an inorganic solid electrolyte can be used to
form the negative electrode layer, the positive electrode layer, and the solid electrolyte layer
([0044], [0049], [0146], [0169] & [0197]). When the solid electrolyte composition is used to
form the positive or negative electrode, the solid electrolyte composition includes, respectively, a
positive active material or a negative active material ([0169] & [0197]).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the present invention, to include an inorganic solid electrolyte in the solid electrolyte
composition because the inorganic solid electrolytes have high lithium-ion conductivity while
considering compatibility between battery properties and a decrease and maintenance effect of
the interfacial resistance ([0049] & [0069]). Furthermore, it would have been obvious to one of
ordinary skill in the art, before the effective filing date of the present invention, to include an
active material in the solid electrolyte composition of Viner to form a negative electrode and/or a
positive electrode to suppress an increase of the interface resistance between solid particles in the
positive or negative electrode layers as taught by Mochizuki ([0037]).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727